
	
		III
		109th CONGRESS
		2d Session
		S. RES. 592
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Santorum submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the week of November 5 through
		  11, 2006, as Long-Term Care Awareness Week.
	
	
		Whereas individuals in need of long-term care should have
			 the opportunity to age with respect and dignity, selecting and receiving
			 services of their choice;
		Whereas the United States should seek to ensure that the
			 people of the United States who will require long-term care are able to
			 preserve their independence and receive high-quality care, preventing
			 considerable burdens from being placed on families, communities, businesses, or
			 government programs;
		Whereas long-term care spending from all public and
			 private sources was about $180,000,000,000 for persons of all ages in 2002 and
			 those costs are expected to double by 2025;
		Whereas nearly 1 out of every 4 households in the United
			 States provides long-term care assistance to someone 50 years of age or
			 older;
		Whereas a significant number of people in the United
			 States are already involved in providing long-term care services for elderly
			 people as well as educating and offering financial planning options, and this
			 number will increase as the average age of the population of the United States
			 increases; and
		Whereas the majority of the people of the United States
			 are not planning for or prepared to meet their long-term care needs: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of November 5 through 11, 2006, as Long-Term Care Awareness
			 Week; and
			(2)urges the people
			 of the United States to use this week as an opportunity to learn more about the
			 potential risks and costs associated with long-term care and the options
			 available to help meet their long-term care needs.
			
